36 N.Y.2d 856 (1975)
In the Matter of Ton-Da-Lay, Ltd., Respondent, and Franklin County et al., Intervenors-Respondents,
v.
Henry L. Diamond, as Commissioner of Environmental Conservation, et al., Appellants, and Sierra Club, Intervenor-Appellant.
Court of Appeals of the State of New York.
Submitted March 10, 1975.
Decided May 8, 1975.
Louis J. Lefkowitz, Attorney-General (Ruth Kessler Toch, Stanley Fishman and Julius Feinstein of counsel), and Robert J. Kafin for motions.
Charles S. Desmond and David N. Ellenhorn opposed.
Motions dismissed, with $20 costs and necessary reproduction disbursements. The decision of the commissioner having been confirmed at the Appellate Division, movants cannot be said to be aggrieved parties (CPLR 5511) in consequence of views expressed in the opinion in that court which movants may argue in an appropriate case were not essential to its disposition.